EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title:
A METHOD, MEDIUM, AND SYSTEM FOR AUTOMATED HARDWARE DEVICE REPLACEMENT

Reasons for Allowance 
	The following is an Examiner’s statement of reasons for allowance: 

	Upon review of the evidence at hand, it is concluded that the totality of the evidence in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention.  In regards to independent claims 1, 15 and 20 the allowable features are as follows: 
detecting, by a processor of a server device via voltage, optical, temperature, pressure, and vibration detection sensors, current utilization characteristics of an Internet of things (IOT) device connected to said server device through a network, wherein said current utilization characteristics are associated with a number of times that said IOT device is used within a given time frame, a number of times that said IOT device has malfunctioned, an energy consumption of said IOT device, and a previous repair time for repairs to said IOT device; 
retrieving from a first database, by said processor, recommended utilization characteristics of said IOT device, wherein said current utilization characteristics and said recommended utilization characteristics comprise time based characteristics, capacity characteristics, usage percentage characteristics, and settings modification characteristics; 
analyzing, by said processor, said current utilization characteristics with respect to said recommended utilization characteristics; 
determining, by said processor based on results of said analyzing, that said current utilization characteristics do not equal a threshold value associated with said recommended utilization characteristics; 
additionally detecting, by said processor via said voltage, optical, temperature, pressure, and vibration detection sensors in response to said determining that said current utilization characteristics do not equal said threshold value, an inadequacy of said IOT device with respect to preventing future damage to said IOT device based on extended usage factors;
determining in response to said additionally detecting and said determining that said current utilization characteristics do not equal said threshold value, by said processor based on analysis of said current utilization characteristics with respect to predicted utilization characteristics of said IOT device, optimal utilization characteristics for replacing said IOT device; 
executing, by said processor, a network based search for locating a replacement IOT device; 
presenting to a user, by said processor via a GUI, results of said network based search; 
dispatching, by said processor, a notification to said user for retrieving consent to initialize replacement of said IOT device; 
automatically disabling, by said processor via a voltage sensor of said voltage, optical, temperature, pressure, and vibration detection sensors in response to said notification, said IOT device such that power for said IOT device is shut down; 
executing, by said processor in response to said dispatching and said automatically disabling, a process for securing said replacement IOT device by enabling control of an autonomous vehicle thereby enabling automatic retrieval and placement of said replacement IOT device causing the user to retrieve the replacement IOT device; and 
uploading, by said processor, associated pictures and specifications describing said IOT device, wherein said specifications describe capacity and power consumption attributes of said IOT device.
The most apposite prior art of record includes previously cited Davis (US 10565566 B1), hereinafter Davis, in view of previously cited Jordan, II et al. (US 10282788 B1), hereinafter Jordan, in further view of previously cited Ferguson et al. (US 20190034858 A1), hereinafter Ferguson.
	Previously cited reference Davis discloses a device replacement improvement method (Davis: Col. 6, Ln. 41-61). Davis discloses the steps of detecting, by a processor of a server device via voltage, optical, temperature, pressure, and vibration detection sensors, current utilization characteristics of an Internet of things (IOT) device connected to said server device through a network, wherein said current utilization characteristics are associated with a number of times that said IOT device is used within a given time frame, a number of times that said IOT device has malfunctioned, an energy consumption of said IOT device, and a previous repair time for repairs to said IOT device (Davis: Col. 6, Ln. 9-17 – Sensor detects conditions of consumable component and can include temperature, voltage, optical, pressure, and vibration sensors, Col. 12, Ln. 56 – storing repair time information, Col. 16, Ln. 30-36 – detecting frequency of substandard condition (i.e., malfunctioning), Col. 7, Ln. 10-15 – detecting charge 
	Previously cited reference Jordan teaches that the future damage is to said IOT device based on extended usage factors, and automatically disabling, by said processor via a sensor in response in response to an event, said IOT device such that power for said IOT device is automatically disabled (Jordan: Col. 15, Ln. 20-45 – determine that the need for the smart device 310 to receive further repairs 
Previously cited reference Ferguson teaches securing an item by enabling control of an autonomous vehicle for enabling automatic retrieval and placement of said item causing the user to retrieve the item (Ferguson: [0066] – retrieval of an item from a first party and delivery of the item to a second party where a module assigns the autonomous or semi-autonomous vehicle 101 to arrive at a given location associated with the first party, assigns a securable compartment within the autonomous or semi-autonomous vehicle 101 for receipt of the item, confirms receipt of the item from the first party, navigates to a location associated with the second party, delivers the item to the second party).
However, neither Davis, nor Jordan, nor Ferguson, teaches detecting, by a processor of a server device via voltage, optical, temperature, pressure, and vibration detection sensors, current utilization characteristics of an Internet of things (IOT) device connected to said server device through a network, wherein said current utilization characteristics are associated with a number of times that said IOT device is used within a given time frame, a number of times that said IOT device has malfunctioned, an energy consumption of said IOT device, and a previous repair time for repairs to said IOT device; retrieving from a first database, by said processor, recommended utilization characteristics of said IOT device, wherein said current utilization characteristics and said recommended utilization characteristics comprise time based characteristics, capacity characteristics, usage percentage characteristics, and settings modification characteristics; analyzing, by said processor, said current utilization characteristics with respect to said recommended utilization characteristics; determining, by said processor based on results of said analyzing, that said current utilization characteristics do not equal a threshold value associated with said recommended utilization characteristics; additionally detecting, by said processor via said voltage, optical, temperature, pressure, and vibration detection sensors in response to said determining that said current utilization characteristics do not equal said threshold value, an inadequacy of said IOT device with respect to preventing future damage to said IOT device based on extended usage factors; determining in response to said additionally detecting and said determining that said current utilization characteristics do not equal said threshold value, by said processor based on analysis of said current utilization characteristics with respect to predicted utilization characteristics of said IOT device, optimal utilization characteristics for replacing said IOT device; executing, by said processor, a network based search for locating a replacement IOT device; presenting to a user, by said processor via a GUI, results of said network based search; dispatching, by said processor, a notification to said user for retrieving consent to initialize replacement of said IOT device; automatically disabling, by said processor via a voltage sensor of said voltage, optical, temperature, pressure, and vibration detection sensors in response to said notification, said IOT device such that power for said IOT device is shut down; executing, by said processor in response to said dispatching and said automatically disabling, a process for securing said replacement IOT device by enabling control of an autonomous vehicle thereby enabling automatic retrieval and placement of said replacement IOT device causing the user to retrieve the replacement IOT device; and uploading, by said processor, associated pictures and specifications describing said IOT device, wherein said specifications describe capacity and power consumption attributes of said IOT device. As such, none of the prior art teaches the allowable features of the claims. 
Claims 2-14 and 16-19 are dependencies of independent claims 1 and 15 and are allowable over the prior art for the reasons identified above with respect to claims 1 and 15.
	Additionally, the Examiner further emphasizes the claims as a whole and herby asserts the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias and resulting in an appropriate combination.  
	It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.  

Prior Art
The Examiner notes newly cited reference Bickford et al. (US 20150033081 A1), hereinafter Bickford. Bickford teaches detecting, by a processor of a server device via sensors, current utilization characteristics of an Internet of things (IOT) device connected to said server device through a network, wherein said current utilization characteristics are associated with a number of times that said IOT device is used within a given time frame (Bickford: [0025] – determination based on typical usage in a given period, such as a week or a month or other period, using effective operating temperature and/or effective operating time). Although disclosing such features, Bickford does not describe detecting, by a processor of a server device via voltage, optical, temperature, pressure, and vibration detection sensors, current utilization characteristics of an Internet of things (IOT) device connected to said server device through a network, wherein said current utilization characteristics are associated with a number of times that said IOT device is used within a given time frame, a number of times that said IOT device has malfunctioned, an energy consumption of said IOT device, and a previous repair time for repairs to said IOT device; retrieving from a first database, by said processor, recommended utilization characteristics of said IOT device, wherein said current utilization characteristics and said recommended utilization characteristics comprise time based characteristics, capacity characteristics, usage percentage characteristics, and settings modification characteristics; analyzing, by said processor, said current utilization characteristics with respect to said recommended utilization characteristics; determining, by said processor based on results of said analyzing, that said current utilization characteristics do not equal a threshold value associated with said recommended utilization characteristics; additionally detecting, by said processor via said voltage, optical, temperature, pressure, and vibration detection sensors in response to said determining that said current utilization characteristics do not equal said threshold value, an inadequacy of said IOT device with respect to preventing future damage to said IOT device based on extended usage factors; determining in response to said additionally detecting and said determining that said current utilization characteristics do not equal said threshold value, by said processor based on analysis of said current utilization characteristics with respect to predicted utilization characteristics of said IOT device, optimal utilization characteristics for replacing said IOT device; executing, by said processor, a network based search for locating a replacement IOT device; presenting to a user, by said processor via a GUI, results of said network based search; dispatching, by said processor, a notification to said user for retrieving consent to initialize replacement of said IOT device; automatically disabling, by said processor via a voltage sensor of said voltage, optical, temperature, pressure, and vibration detection sensors in response to said notification, said IOT device such that power for said IOT device is shut down; executing, by said processor in response to said dispatching and said automatically disabling, a process for securing said replacement IOT device by enabling control of an autonomous vehicle thereby enabling automatic retrieval and placement of said replacement IOT device causing the user to retrieve the replacement IOT device; and uploading, by said processor, associated pictures and specifications describing said IOT device, wherein said specifications describe capacity and power consumption attributes of said IOT device. As such, Bickford does not remedy the deficiencies of the noted prior art.
The Examiner notes the non-patent literature document titled Gadget Fix, cited on PTO 892 as Reference U and hereinafter referred to as “Gadget Fix.” Gadget Fix describes an IOT smart water filter that monitors water quality and notifies a user when a filter requires replacement. Although disclosing such features, Gadget Fix does not describe detecting, by a processor of a server device via voltage, optical, temperature, pressure, and vibration detection sensors, current utilization characteristics of an Internet of things (IOT) device connected to said server device through a network, wherein said current utilization characteristics are associated with a number of times that said IOT device is used within a given time frame, a number of times that said IOT device has malfunctioned, an energy consumption of said IOT device, and a previous repair time for repairs to said IOT device; retrieving from a first database, by said processor, recommended utilization characteristics of said IOT device, wherein said current utilization characteristics and said recommended utilization characteristics comprise time based characteristics, capacity characteristics, usage percentage characteristics, and settings modification characteristics; analyzing, by said processor, said current utilization characteristics with respect to said recommended utilization characteristics; determining, by said processor based on results of said analyzing, that said current utilization characteristics do not equal a threshold value associated with said recommended utilization characteristics; additionally detecting, by said processor via said voltage, optical, temperature, pressure, and vibration detection sensors in response to said determining that said current utilization characteristics do not equal said threshold value, an inadequacy of said IOT device with respect to preventing future damage to said IOT device based on extended usage factors; determining in response to said additionally detecting and said determining that said current utilization characteristics do not equal said threshold value, by said processor based on analysis of said current utilization characteristics with respect to predicted utilization characteristics of said IOT device, optimal utilization characteristics for replacing said IOT device; executing, by said processor, a network based search for locating a replacement IOT device; presenting to a user, by said processor via a GUI, results of said network based search; dispatching, by said processor, a notification to said user for retrieving consent to initialize replacement of said IOT device; automatically disabling, by said processor via a voltage sensor of said voltage, optical, temperature, pressure, and vibration detection sensors in response to said notification, said IOT device such that power for said IOT device is shut down; executing, by said processor in response to said dispatching and said automatically disabling, a process for securing said replacement IOT device by enabling control of an autonomous vehicle thereby enabling automatic retrieval and placement of said replacement IOT device causing the user to retrieve the replacement IOT device; and uploading, by said processor, associated pictures and specifications describing said IOT device, wherein said specifications describe capacity and power consumption attributes of said IOT device. As such, Gadget Fix does not remedy the deficiencies of the noted prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625